Title: To Thomas Jefferson from Benjamin Henry Latrobe, 10 November 1807
From: Latrobe, Benjamin Henry
To: Jefferson, Thomas


                        
                            Dear Sir
                            
                            Washington Novr. 10h. 1807
                        
                        I have been twice at the Pr. House in hopes of having the favor of a few minutes conversation with you before
                            my departure; but was both times so unfortunate as to find you engaged, and at the same time to be so pressed myself that
                            I could not watch the opportunity of speaking to you.—
                        I have I hope left nothing in a state to suffer by my absence, & I shall return as soon as I can arrange
                            my affairs in Pha.—
                        Permit me, Sir, at the close of this season to thank you most sincerely for the liberal manner in which you
                            have been pleased to enable me to get through the business of the public works by your approbation of all I have done; and
                            also to express my great regret that I should have gone in expence at the Prests. House beyond the appropriation. I shall,
                            I may venture to promise, not again fall into the same error. 
                  With
                             highest respect I am Yours most faithfully
                        
                            B H Latrobe
                            
                        
                    